Luke, J.
1. Where a petition for a change of venue is made by one accused of crime, under the provisions of section 964 of the Penal Code of 1910, relating to change of venue in criminal cases, and after hearing evidence the judge refuses the petition, a bill of exceptions to review such judgment must be tendered to the judge hearing the petition within 6 days after the refusal to grant the same. Ga. L. 1911, p. 74.
2. Under the above ruling, the bill of exceptions in the instant case must be dismissed.

Writ of error dismissed.


Broyles, C. J., and Bloodworth, J., eoneur.